Moyer, C.J.,
concurring in part and dissenting in part.
{¶ 84} I write separately because I believe the majority misapplies our precedent and because a competency hearing should be required any time a capital defendant waives his or her right to present mitigation during the penalty phase.
{¶ 85} In State v. Ashworth (1999), 85 Ohio St.3d 56, 706 N.E.2d 1231, we held, “[W]hen a defendant wished to waive the presentation of all mitigating evidence, a trial court must conduct an inquiry of the defendant on the record to determine whether the waiver is knowing and voluntary.” (Emphasis sic.) Id. at paragraph one of the syllabus. Although this court stopped short of requiring a competency hearing in every case in which a defendant chooses to waive mitigation evidence, we did hold, “A trial court should be cognizant of actions on the part of the defendant that would call into question the defendant’s competence.” Id. at 62, 706 N.E.2d 1231.
{¶ 86} Barton told the jury that if given the opportunity, he would vote to impose the death penalty and that the death sentence is “the only punishment for this crime.” It is difficult to imagine more compelling indicia of incompetence. Yet through inverse logic, the majority holds that by stating to the jurors his feelings on the death penalty and its appropriateness for the crime that he, Barton, committed, he actually did present mitigating evidence. I cannot support this proposition.
{¶ 87} The majority cites three cases suggesting that they are analogous and that this court’s disposition of Barton’s argument is in line with precedent.
{¶ 88} In the first case relied upon by the majority, we specifically held that an Ashworth hearing was not required because defendant “Monroe did not waive *417presentation of mitigating evidence. Monroe called a former neighbor to testify in his behalf * * State v. Monroe, 105 Ohio St.3d 384, 2005-Ohio-2282, 827 N.E.2d 285, ¶ 98. The addition of witness testimony to his unsworn statement removes Monroe from the Ashworth requirements. We have never held that a defendant must present all possible mitigation evidence. Here, though, Barton’s sole evidence was his statement requesting the death penalty. There is no other “mitigating” evidence. The facts of Barton are clearly distinguishable from Monroe.
{¶ 89} The majority cites two other cases in which this court has allowed capital defendants to limit mitigating evidence to an unsworn statement. Yet in both cases, the trial court judge first conducted an in-depth hearing to determine that the defendant was competent to waive mitigation. In State v. Mink, 101 Ohio St.3d 350, 2004-Ohio-1580, 805 N.E.2d 1064, the defendant argued that his waiver was entitled to greater scrutiny because he had actively sought the death penalty. Id. at ¶ 56. In rejecting that argument and affirming his death sentence, we noted that “prior to the penalty phase, the three-judge panel thoroughly questioned Mink before finding that he was competent to waive the presentation of mitigating evidence.” Id. at ¶ 60. Later, in rejecting his claim that his plea was not voluntarily and knowingly made, we observed, “Before finding that Mink was competent to waive mitigation and allowing him to waive the presentation of mitigating evidence, the trial court fully questioned Mink about mitigation during the Ashworth hearing.” Id. at ¶ 83.
{¶ 90} Similarly, in State v. Vrabel, 99 Ohio St.3d 184, 2003-Ohio-3193, 790 N.E.2d 303, ¶ 36, upon a jury verdict of guilty on all counts, the defendant filed a motion requesting that no mitigating evidence be presented other than his own statement. “The court then ordered [the defendant] examined by psychiatrist Dr. Robert Algaier to determine whether he was competent to waive presentation of mitigation evidence. * * * Dr. Algaier found him capable of ‘waiving mitigation with full understanding of possible outcome and implications.’ Prior to the mitigation hearing, the trial court tried several times to persuade appellant to change his mind; he declared, T don’t wish my attorneys to say anything.’ Subsequently, appellant presented only a short unsworn statement at the mitigation hearing.” Id. at ¶ 36-37.
{¶ 91} In both of these cases, this court approved the death sentence after determining that the trial court judge had properly- conducted a competency hearing.
{¶ 92} As I stated in my concurrence in Ashworth, “A court must determine that the defendant has the mental capacity to understand the choice between life and death, to make a knowing and intelligent decision not to pursue the presentation of evidence, and to fully comprehend the ramifications of that *418decision, and possess the ability to reason logically.” Id., 85 Ohio St.3d at 74, 706 N.E.2d 1231 (Moyer, C.J., concurring).
{¶ 93} I do not know whether Barton was competent to waive the presentation of mitigation evidence during the penalty phase of the trial. I do not know whether he understood the ramifications of his statements to the jury suggesting that he deserved the death penalty. On the record before us, no one can be certain of Barton’s competence when he urged the jury to sentence him to death. At a minimum, the trial court should have followed our precedent and conducted a colloquy with Barton to determine whether he was competent, whether he knowingly and voluntarily waived his right to present evidence, and whether he understood the ramifications of his actions. To enable the trial court to make an adequate competency determination and to preserve the record for this court to review, the trial court should conduct a competency evaluation any time a capital defendant wishes to waive the presentation of all mitigation evidence or requests imposition of the death penalty. Such a rule would greatly diminish the appellate review of an issue that should be resolved with certainty at trial.
{¶ 94} For the foregoing reasons, Barton’s death sentence should be reversed and the cause remanded to the trial court for a competency hearing to determine whether Barton is indeed competent to waive mitigation evidence.
Pfeifer, J., concurs in the foregoing opinion.